 CONSTRUCTION &GENERAL LABORERS'LOCAL 957Construction and General Laborers'Local957, Labor-ers' International Unionof North America, AFL-CIO and Kaiser Refractories,a Division of KaiserAluminum and Chemical Corporation and Local660,United Brick &ClayWorkersof America,AFL-CIO. Case 14-CD-518June24, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing acharge filed by Kaiser Refractories, a DivisionofKaiserAluminum and Chemical Corporation,herein called Kaiser or the Employer, alleging thatConstruction and General Laborers' Local 957, La-borers' InternationalUnion of North America,AFL-CIO, herein called Laborers, has violated Sec-tion 8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringKaiser to assign certain work to employees repre-sented by it rather than to employees represented byLocal 660, United Brick & Clay Workers of America,AFL-CIO, herein called Brick & Clay Workers.A hearing was held before Hearing Officer Peter J.Salm on March 3 and 4, 1976, at St. Louis, Missouri.All parties appeared at the hearing and were afford-ed full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing upon the issues. Thereafter, briefs were filedby the Employer, the Laborers, and the Brick & ClayWorkers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I.THE BUSINESSOF THE EMPLOYERThe Employer, a Delaware corporation, has itsprincipal facility at Mexico, Missouri, where it is en-gaged in the manufacturing and distribution of fireclay brick. The parties have stipulated, and we find,that the Employer annually purchases and receives atits aforementioned facility goods, supplies, and mate-89pals valued in excess of $50,000, directly from pointslocated outside the State of Missouri, We find thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the purposes of the Act to assert juris-diction herein.H. THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that Laborersand Brick& Clay Workersare labor organizationswithin the meaning ofthe Act.III.THE DISPUTEA. Background and Facts of the DisputeBrick & Clay Workers represents all of Kaiser'sapproximately 450 hourly paid employees employedat itsMexico, Missouri, facility,' pursuant to a cur-rent collective-bargaining agreement. The agreementcontains as an addendum a letter of intent pertainingto situations where work is contracted out:'In the event the Company contracts out workcustomarily performed by the hourly Union em-ployees and such contracting out would result inthe layoff of regular employees, the Companywilldiscuss and review the situation with theUnion and assign regular qualified employees toassist in the work where possible.On September 25, 1975, the Employer laid offabout 30 employees in its production department. OnOctober 3, 1975, the Employer entered into five con-1About 390of these employees are production workers,45 are plantmaintenance employees responsible for repairing plant equipment and as-suring its continuous operation,15 comprise a plant services group perform-ing a wide range of general plantwork suchas painting, carpentry,welding,and digging ditches2The addendum was agreed upon in 1969 when Brick & Clay Workersbecame apprehensive that a major plant modernization then being under-taken by the general contractor, Kaiser Engineers, a separate constructioncompany,might result in the layoff of Kaiser Refractories'own hourly em-ployeesThe letterof intent has been the subject of one arbitration proceedingThe letter was construed in favor of Brick & Clay Workers However, inthat proceeding, the arbitrator found that laid-off plant services employeesof Kaiser Refractories could have been assigned to perform constructionwork on the aforementioned plant modernization project of Kaiser Engi-neersThe arbitrator found that Kaiser Refractoriescouldhavebut did notcall company supervisors as witnesses to the "fact" that the employees rep-resentedby Brick & ClayWorkers were not capable of performing theconstruction work completed by Kaiser Engineers' employees Such is notthe present caseHere at least two construction employees from theEmployer's plant services department actually employed performing thework in dispute readily admitted that they were not capable of performingthe duties ordinarily performed by construction laborers represented by La-borersIn any event, this arbitration award is not binding on the Laborers be-cause it did not participate therein and is, therefore, of little value in thedetermination of this dispute225 NLRB No. 12 90DECISIONSOF NATIONALLABOR RELATIONS BOARDtracts with a general contractor, Reinhardt Construc-tion Company, herein called Reinhardt, for the con-struction of several new buildings at its Mexico, Mis-souri, facility. Included with and made a part of eachof these contracts was a memorandum of under-standing of the parties which provided for the use ofKaiser employees by Reinhardt. Reinhardt, throughan association of contractors, has a current contractwith Laborers which requires that it obtain all labor-ers it employs through the latter's exclusive referralsystem.On October 5, 1975, Reinhardt commenced workon the Kaiser facility. Kaiser promptly assigned twobrick and clay workers from its plant services depart-ment to perform construction laborers' duties forReinhardt. Accordingly, Reinhardt did not requestor employ any laborers from Laborers. On October31, 1975, Laborers Business Agent Gallagher toldKaiser's industrial relations superintendent, Galioto,after visiting the worksite, that there was going to bea problem because Reinhardt was not honoring acontract commitment it had with Laborers to obtainall laborers it employed from that Union's exclusivereferral system.On November 3, 1975, Gallagher notified Rein-hardt by letter that, in view of the latter's refusal torequest and employ members of Laborers to performthe construction work at the Kaiser facility, Laborerswould promptly commence picketing the project. OnNovember 5, 1975, Laborers began picketing the job-site.The picket signs stated that Reinhardt hadbreached its contract with the Laborers. The picket-ing continued until February 18, 1976, when it wasterminated pursuant to an understanding with theBoard's Regional Office.B. The Work in DisputeThe work in dispute consists of all laborers' workperformed by Reinhardt Construction Company attheHighway 54 East, Mexico, Missouri, facility ofKaiser Refractories, a Division of Kaiser Aluminumand Chemical Corporation.C. The Contentions of the PartiesKaiser contends that the language of the letter ofintent in its contract with the Brick & Clay Workersdoes not require an assignment of the work in dis-pute to plant services employees represented by thatUnion. Kaiser views the letter as merely requiring itto discuss and review layoffs which result from thecontracting out of work customarily performed byBrick & Clay Workers-the determination of whatwork and employee assignments arepossiblein sucha situation is left to the Employer's discretion. TheEmployer also takes the position that the letter ofintent does not require assignment of the work indispute to employees represented by the Brick &ClayWorkers because the layoff of the 30 produc-tion employees predated the contracting out and didnot result from such action, but rather from an ante-cedent production cutback. Finally, the Employercontends that the work in dispute is not work of atype customarily performed by brick and clay work-ers.The Brick & Clay Workers contends that the workin dispute has been properly and voluntarily assignedto employees it represents. It relies upon its currentcontract which includes the letter of intent adden-dum and upon the 1971 arbitration award of similarwork to its members.Laborers contends that the Employer's initial as-signment of the work in dispute was a forced assign-ment made only because the Brick & Clay Workerswas threatening to strike to compel the assignment-an action which would have stopped all productionof brick by the Employer. Laborers further contendsthat factors such as efficiency and economy; area,industry, and company practice; and relative workskills establish that the work in dispute should beassigned to employees which it represents.D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, and(2) the parties have not agreed upon a method for thevoluntary adjustment of the dispute.The parties have submitted no evidence that theyhave adjusted or agreed upon any method for theadjustment of the present work dispute.3 As notedearlier, the 1971 arbitration award favorable to theBrick & Clay Workers is not dispositive of the pres-ent work dispute since Laborers was not a party tothat arbitration proceeding.The evidence shows that Laborers gave written no-tice on November 3, 1975, to Reinhardt ConstructionCompany that it would picket the latter's construc-tionwork at the Employer's facility because ofReinhardt's failure and refusal to request and utilizelaborers represented by it. Laborers commencedpicketing on November 5, 1975. The picketing con-tinued until February 18, 1976, with signs stating that7 In fact, they have stipulated that neither the Employer nor the Brick &Clay Workers is bound by any voluntary method of adjustment of junsdic-tional disputes, and in particular is not bound by the Impartial Jurisdic-tionalDisputes Board for the settlement of jurisdictional disputes CONSTRUCTION & GENERAL LABORERS' LOCAL 95791Reinhardt Construction Company had breached itscontract with the Laborers.We find that the foregoing provides reasonablecauseto believe that Section 8(b)(4)(D) has been vio-lated and that thecase isproperly before the Boardfor determination under Section 10(k) of the Act.4E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.5 TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsenseand experience reached by balancing thosefactors involved in a particular case.' The followingfactors are relevant in making a determination of thedispute before us.1.Certifications and collective-bargainingagreementsThere is no Board certification determining thebargaining representative for the employees assignedto perform the work in dispute. Nor is there any evi-dence that any labor organization involved hereinhas been certified by the Board as collective-bargain-ing representative for a unit of Kaiser's employees.The letter of intent addendum to the Employer'scurrent contract with the Brick & Clay Workers hasbeen previously set forth. By its terms, that adden-dum requires that the Employer discuss and reviewwith the Union any plans to contract out work cus-tomarily performed by its members. The final deci-sion still rests with the Employer. Thus, the Brick &Clay Workers contract with Kaiser does not, by itsterms, require assignment of the work in dispute tothe plant services employees represented by that la-bor organization.'There is no collective-bargaining agreement be-tween Kaiser and the Laborers. However, Reinhardt,through an association of contractors, has a currentagreement with the Laborers which requires Rein-hardt to obtain all laborers it employs through theLaborers exclusive referral system.While the absence of certifications renders that4 SeeLocal1228,International Brotherhoodof ElectricalWorkers, AFL-CIO (Providence Journal Company),205 NLRB 1022 (1973)5N L R B v Radio&Television Broadcast Engineers Union,Local 1212,International Brotherhoodof Electrical Workers, AFL-CIO [Columbia Broad-casting System],364 U S 573 (1961)6 International Associationof Machinists, Lodge No 1743, AFL-CIO (J AJones ConstructionCompany),135 NLRB1402 (1962)7Thus,we find it unnecessary to decide whether the letter of intent wasalso inapplicable in the present situation because the layoff of the brick andclay workers may have resulted from a production cutback due to adversebusiness conditionsfactor neutral, we find that the respective collective-bargaining agreements involved favor an award toemployees represented by Laborers.2.Company, area, and industry practiceThe president of Reinhardt Construction Compa-ny and Kaiser's industrial relations superintendenttestified thatKaiser has, without exception, usedReinhardt to perform construction work at its Mexi-co,Missouri, facility for the past several years, andthat during such time Reinhardt has used laborersrepresented by Laborers, and not Kaiser's plant serv-icesemployees represented by the Brick & ClayWorkers. The same officials testified that no plant inthe refractory industry in the Mexico, Missouri, areafollows the practice of simultaneously using "`mixedcrews"; that is, crews comprised of employees repre-sented by Laborers and plant services employees orother repair and maintenance personnel representedby Brick & Clay Workers to perform the disputedwork. In addition, the business manager of the East-ernMissouri Laborers District Council testified thathe was responsible for negotiating and administeringallbuilding construction contracts in theMexico,Missouri, area, but was not aware of any projectswhere laborers had been excluded from performingthe construction work in favor of maintenance-typepersonnel such as Kaiser's employees represented bythe Brick & Clay Workers.Thus, the past practice of Kaiser and the industryin the area favors an award of the disputed work tothe employees represented by the Laborers.3. Skills and aptitudesThe record shows that Kaiser's plant services de-partment employees, represented by the Brick &Clay Workers, are not sufficiently skilled to performthe regular and customary duties of construction la-borers.' Supervisor Oser of the plant services depart-ment stated that the plant services employees are en-gagedprimarilyinplantjanitorialservices.Significantly, two plant services employees assignedby Kaiser to assist Reinhardt admitted that they werenot qualified to be construction laborers. One ofthese employees claimed only to be able to performsome of the duties of construction laborers, while theother admitted "he did not feel" qualified to do the8The Employer's industrial relations superintendent, Gahoto, testifiedthat the construction work assigned to the plant services department em-ployees "[w]as work that we were willing to try to assign to our employees tosee whether or not they were able to perform the work and whether or notitwas practical to operate in that condition"He further testified that theEmployer had determined that"from an economical standpoint, it is disas-trous and from an operations standpoint, it is impossible" 92DECISIONSOF NATIONALLABOR RELATIONS BOARDwork of a construction laborer at all. The record re-flects further that, while some duties ordinarily per-formed by construction laborers represented by La-borershave been performed by Kaiser's plantservices employees in recent years, such duties wereusually performed in connection with maintenanceand repair work within the plant, as distinguishedfrom major construction work performed by generalcontractors.Thus, the factor of skills and aptitudes favors anaward of the disputed work to employees representedby the Laborers.4.Efficiencyemployees, whereas under ordinary circumstancesReinhardt's laborers required only general directionto maintain a current construction schedule. Finally,as noted previously, Kaiser's plant services employ-ees admit that they are not qualified to perform theregular duties of construction laborers. Thus, thebrick and clay workers' performance of constructionwork (as contrasted with janitorial or repair andmaintenance work) at the Mexico, Missouri, facilityis essentially less efficient and economical than theperformance of the same work by construction labor-ers represented by the Laborers. Accordingly, thefactor of efficiency of operations favors an award ofthe disputed work to employees represented by theLaborers.Kaiser officials, as well as those of Reinhardt, tes-tified that Reinhardt's utilization of construction la-borers represented by Laborers has led to the expedi-tious completion of numerous construction projectsfor Kaiser in the past.Kaiser's industrial relations superintendent, Gallo-to, testified that efficiency of construction operationsat the Mexico, Missouri, facility is greatly increasedwhen laborers rather than its own plant services em-ployees perform the construction work. He attributedthe less efficient performance of the plant servicesemployees during the period they were assigned toassist Reinhardt's construction laborers to their gen-eral lack of familiarity with the ordinary manner inwhich Reinhardt's many classifications of buildingtrades employees performed their duties, particularlywith regard to the normal progression and directionof the construction project. Galioto also attributedthis lack of efficiency by the plant services employeesto an unwillingness on their part to strictly conformtheir break and lunch periods and their starting andquitting times to those observed by employees ofReinhardt. This problem required repeated confer-ences to eliminate the ensuing "down time" whichresulted in connection with the vital constructionschedule.A Reinhardt supervisor testified without contra-diction that the use of the Employer's plant servicesemployees had caused a project slowdown of about25 percent. This diminished efficiency and slowedconstruction pace was attributed to the need to pro-vide detailed supervision for Kaiser's plant servicesConclusionHaving considered all pertinent factors, includingthe parties' contracts; the company, area, and indus-try practice; the relative skills and aptitudes requiredto competently and expeditiously complete the workin dispute; and efficiency in the various constructionoperations, we conclude that employees representedby Laborers are entitled to perform the work in dis-pute. In making this determination, we are awardingthe disputed work to employees of Reinhardt Con-structionCompany who are represented by Con-struction and General Laborers' Local 957, Laborers'International Union of North America, AFL-CIO,but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the NationalLaborRelations Board herebymakes the following Determination of Dispute:Employees of Reinhardt ConstructionCompanywho currently are represented by Construction andGeneral Laborers'Local 957, Laborers'InternationalUnionof North America, AFL-CIO,are entitled toperform all laborers'work at the Highway 54 East,Mexico,Missouri,facility of Kaiser Refractories, aDivision of Kaiser Aluminumand Chemical Corpo-ration.